CERTIFICATE OF AMENDMENT OF CERTIFICATE OF INCORPORATION OF SUSTUT EXPLORATION, INC. Sustut Exploration, Inc., a corporation duly organized and existing under the General Corporation Law of the State of Delaware (the “Corporation”), does hereby certify that: 1.The Certificate of Incorporation of the Corporation is hereby amended by deleting Article Fourth thereof in its entirety and inserting the following in lieu thereof: “Fourth: The total number of shares of stock of which the corporation shall have authority to issue is Two Hundred Million (200,000,000), all of which shall be designated as common stock, $0.001 par value per share. Effective as of 5:00 pm, New York time, on April 17, 2008 (the “Effective Time”) each share of the corporation’s common stock, $0.001 par value per share (the “Old Common Stock”), issued and outstanding immediately prior to the Effective Time, will be automatically reclassified as and converted into 0.99026241954 of a share of common stock, $0.001 par value per share, of the corporation (the “New Common Stock”).
